FILED
                                                                       United States Court of Appeals
                                       PUBLISH                                 Tenth Circuit

                      UNITED STATES COURT OF APPEALS                          March 16, 2021

                                                                          Christopher M. Wolpert
                            FOR THE TENTH CIRCUIT                             Clerk of Court
                        _________________________________

 DANIEL KOFI AWUKU-ASARE, a/k/a
 Daniel Kofi Awuku Asare, a\k\a Asare,

       Petitioner,
                                                               No. 19-9516
 v.

 MERRICK B. GARLAND, United States
 Attorney General,*

       Respondent.
                        _________________________________

                       Petition for Review of an Order from the
                             Board of Immigration Appeals
                        _________________________________

Edgar Chavarria, student attorney (Christopher N. Lasch and Tania N. Valdez on the
briefs), Immigration Law & Policy Clinic at the University of Denver Sturm College of
Law, Denver, Colorado, for Petitioner.

Christopher A. Bates, Senior Counsel to the Assistant Attorney General (Erik R. Quick,
Trial Attorney, Joseph H. Hunt, Assistant Attorney General, Derek C. Julius, Assistant
Director, on the brief), United States Department of Justice, Civil Division, Washington,
D.C., for Respondent.
                          _________________________________

Before HOLMES, BACHARACH, and MORITZ, Circuit Judges.
                  _________________________________

MORITZ, Circuit Judge.
                    _________________________________


      *
       Pursuant to Fed. R. App. P. 43(c)(2), William Barr is replaced as the
respondent in this case with Merrick B. Garland, United States Attorney General.
      Daniel Awuku-Asare appeals the decision of the Board of Immigration

Appeals (BIA) affirming his removal order. Awuku-Asare entered the country on a

nonimmigrant F-1 visa and could lawfully remain in the United States so long as he

complied with the conditions of his visa. Relevant here, maintaining an F-1 visa

status requires maintaining a full course of study at an approved educational

institution. But Awuku-Asare did not comply with this full-course-of-study

requirement because he was incarcerated for approximately 13 months for a crime of

which he was ultimately acquitted.

      Raising an issue of first impression, Awuku-Asare argues that even though he

did not comply with the conditions of his visa, he did not fail to maintain his status.

Specifically, he argues that “the failure to maintain status must be attributable to the

nonimmigrant to render him [removable].” Aplt. Supp. Br. 8. He further contends

that because circumstances beyond his control—his incarceration—caused the lapse

in his status, he is not removable.

      Because we determine that the plain meaning of the relevant statute does not

support this interpretation, we reject Awuku-Asare’s arguments and affirm the BIA’s

decision.

                                      Background

      Awuku-Asare, a native and citizen of Ghana, first entered the United States in

2012 on an F-1 student visa. He attended Saint Leo University in St. Leo, Florida.

Later, Awuku-Asare sought out another educational opportunity at Rhema Bible

Training College, which accepted him as a transfer student in August 2017. But two

                                            2
weeks after his acceptance, Awuku-Asare was arrested and charged with first-degree

rape. Although a jury later acquitted Awuku-Asare, he was incarcerated for about 13

months, from August 2017 to September 2018. As a result of his incarceration,

Awuku-Asare was not enrolled in a full course of study.

      Soon after his acquittal, Awuku-Asare received a Notice to Appear charging

him as removable under 8 U.S.C. § 1227(a)(1)(C)(i) for failing to maintain his F-1

status. In a hearing before the immigration judge (IJ), Awuku-Asare acknowledged

that he could not maintain his F-1 status while incarcerated because he was not

engaged in a full course of study. Because Awuku-Asare did not maintain a full

course of study, the IJ found Awuku-Asare ineligible for any form of relief and

ordered him removed. The BIA sustained the removability charge for the same

reason, determining that “[a]s a result of his arrest and detention,” Awuku-Asare

could not “pursue the requisite ‘full course of study.’” App. 2 (quoting 8 C.F.R.

§ 214.2(f)(5)(i)). Awuku-Asare appeals.

                                       Analysis

      Awuku-Asare challenges his removal order on two fronts. He argues that the

BIA improperly interpreted § 1227(a)(1)(C)(i), which makes noncitizens removable

for “fail[ing] to maintain [their] nonimmigrant status.” He also argues that if we

agree with his interpretation of § 1227(a)(1)(C)(i), then we must further find that his

removal order is not supported by substantial evidence.1


      1
      The government argues that Awuku-Asare failed to exhaust nearly every
argument asserted in supplemental briefing filed by his appointed counsel. But in
                                           3
       When analyzing Awuku-Asare’s arguments, we review “the BIA’s legal

determinations de novo[] and its findings of fact under a substantial-evidence

standard.” Xue v. Lynch, 846 F.3d 1099, 1104 (10th Cir. 2017) (quoting Niang v.

Gonzales, 422 F.3d 1187, 1196 (10th Cir. 2005)).

I. Statutory Interpretation

       Under the Immigration and Nationality Act of 1952, 8 U.S.C. §§ 1101–1537,

the Department of Homeland Security can allow certain classes of nonimmigrant

“foreign nationals [to] enter the country for fixed, temporary periods of time pursuant

to a visa.” Wash. All. of Tech. Workers v. U.S. Dep’t of Homeland Sec., 892 F.3d 332,

336 (D.C. Cir. 2018). For instance, and as relevant here, the F-1 student visa—so

named for the statutory subsection that authorizes such a visa—enables “bona fide

student[s] . . . to enter the United States temporarily and solely for the purpose of

pursuing . . . a [full] course of study” at an approved educational institution. 8 U.S.C.

§ 1101(a)(15)(F)(i); see also Lee v. Mukasey, 527 F.3d 1103, 1108 (10th Cir. 2008)

(Hartz, J., dissenting).




considering this argument, we note that Awuku-Asare represented himself in the
underlying proceedings and initially on appeal. Given that we must liberally construe
pro se arguments, we conclude that Awuku-Asare sufficiently exhausted all but one
of his supplemental arguments. See Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir.
1991) (explaining liberal standard for evaluating pro se filings). Specifically, Awuku-
Asare failed to present to the BIA his statutory-interpretation argument stemming
from the Eighth Amendment. We therefore decline to address that argument. See
Garcia-Carbajal v. Holder, 625 F.3d 1233, 1237 (10th Cir. 2010) (noting that
noncitizen “must present the same specific legal theory to the BIA before he or she
may advance it in court”).
                                            4
      F-1 students are “admitted for duration of status,” meaning that they are

admitted for “the time during which [they are] pursuing a full course of study at an

[approved] educational institution.” 8 C.F.R. § 214.2(f)(5)(i). A “[f]ull course of

study” must be directed toward “the attainment of a specific educational or

professional objective,” and it generally requires a certain number of credit hours or

attendance hours.2 § 214.2(f)(6).

      If an F-1 student fails to maintain his or her status, he or she generally

becomes removable.3 See § 1227(a)(1)(C)(i). And that is what occurred here,

according to the BIA: Awuku-Asare failed to maintain his F-1 student status because

he was not pursuing a full course of study while incarcerated.

      On appeal, Awuku-Asare does not dispute that he was not pursuing a full

course of study while incarcerated; instead, he argues that the BIA erred in

interpreting § 1227(a)(1)(C)(i) to apply in these circumstances. Section



      2
         The regulations provide some exceptions to this full-course-of-study
requirement. For instance, an F-1 student may maintain his or her status despite not
pursuing a full course of study “during the annual (or summer) vacation,” so long as
“the student is eligible and intends to register for the next term.” § 214.2(f)(5)(iii).
Additionally, an F-1 student may maintain status when not pursuing a full course of
study if he or she is “engaging in authorized practical training following completion
of studies”; moving “from one educational level to another” in an approved manner;
or preparing to depart from the country. § 214.2(f)(5)(i), (ii), (iv). But Awuku-Asare
does not argue that these provisions—or any other exceptions to the full-course-of-
study requirement—apply here.
       3
         The regulations include a procedure by which F-1 students can attempt to
reinstate a lapsed status, which involves filing two forms, meeting certain
requirements, and asking the district director to exercise his or her discretion to grant
the reinstatement request. See § 214.2(f)(16)(i). The government states that Awuku-
Asare never attempted this process, and Awuku-Asare does not suggest otherwise.
                                            5
1227(a)(1)(C)(i) states that “[a]ny [noncitizen] who was admitted as a nonimmigrant

and who has failed to maintain the nonimmigrant status in which the [noncitizen] was

admitted . . . or to comply with the conditions of any such status, is [removable].”

(Emphasis added.) Focusing on the emphasized language, Awuku-Asare asserts that

under this statute, a nonimmigrant is only removable if “the failure to maintain status

[is] attributable to the nonimmigrant.” Aplt. Supp. Br. 8. Therefore, he reasons, he is

not removable because the failure to maintain his F-1 status is attributable to his

incarceration for a crime of which he was ultimately acquitted rather than to him.

       In support of this argument, Awuku-Asare appropriately begins with the plain

language of the statute. See Hasan v. Chase Bank USA, N.A., 880 F.3d 1217, 1218–

19 (10th Cir. 2018) (“Statutory interpretation begins with the words in the statute.”).

In particular, he argues that because the statute uses the active voice in requiring that

the nonimmigrant must have “failed” to maintain the conditions of his status, the

“plain language of the statute provides that the [noncitizen] . . . must be the one who

fails.” Aplt. Supp. Br. 15. Awuku-Asare then concludes that because the statute uses

the active voice, it requires the “‘failure’ that results in termination of status [to] be

attributable to and performed by the noncitizen in order to trigger deportation.” Aplt.

Supp. Br. 16 (emphasis added). In other words, he contends that the failure must be

the nonimmigrant’s fault or that the nonimmigrant must at least perform some

affirmative act to cause such failure.

       Awuku-Asare’s first point is not disputed. The statute utilizes the active voice:

the subject of the sentence is the noncitizen, and it is the noncitizen who must have

                                             6
failed to maintain his or her status. But Awuku-Asare extends this analysis too far

when he suggests the use of the active voice necessarily means that the

nonimmigrant’s failure to maintain status must have been caused by some affirmative

act performed by the nonimmigrant or that the failure to maintain status was

otherwise the nonimmigrant’s fault. Neither the statute nor the use of the active voice

mandates this latter conclusion.

      Awuku-Asare’s focus on the active voice overlooks the ordinary meaning of

the word “fail.” See Lee, 527 F.3d at 1106 (“[W]e ‘must give words their ordinary or

natural meaning.’” (quoting Leocal v. Ashcroft, 543 U.S. 1, 8–9 (2004))). Merriam-

Webster defines “fail” as “to fall short,” “to be unsuccessful,” or “to leave undone.”

Fail, Merriam-Webster.com, https://www.merriam-webster.com/dictionary/failed

(last visited Feb. 22, 2021). A learners’ dictionary also published by Merriam-

Webster further explains that “fail,” when “followed by to + verb,” means “to not

succeed,” “to end without success,” “to not do (something that you should do or are

expected to do),” or simply “to not do something.” Fail, LearnersDictionary.com,

https://learnersdictionary.com/definition/fail (last visited Feb. 22, 2021). Thus,

§ 1227(a)(1)(C)(i) unambiguously provides that a noncitizen “who has failed to

maintain” nonimmigrant status has simply been unsuccessful at, or has not

completed, the anticipated action: maintaining nonimmigrant status. Accordingly,

Awuku-Asare’s proposed interpretation—that the noncitizen’s failure must be

attributable to or be the fault of the noncitizen—necessarily adds text to an

unambiguous statute. And that is something we cannot do. See Exby-Stolley v. Bd. of

                                            7
Cty. Comm’rs, 979 F.3d 784, 810 (10th Cir. 2020) (en banc) (noting that when

interpreting a statute, it “is generally impermissible” to “effectively add[] words to

the statute”).

       Nevertheless, Awuku-Asare argues that his reading of the statute is consistent

with this court’s interpretation of a similar statute in Lee, 527 F.3d 1103. There, we

interpreted 8 U.S.C. § 1184(m)(2), which concerns visas for study at private

secondary schools and provides in relevant part that students who “terminate[] or

abandon[] such course of study at such a school” and enroll in a public school violate

their nonimmigrant status. The student in Lee initially attended a private secondary

school, in compliance with her visa. Id. at 1104. But when her private school abruptly

closed, she began attending the local public school. Id. We therefore considered

whether the student terminated or abandoned her studies under § 1184(m)(2). Id. at

1106. In doing so, we first interpreted the statutory phrase “such a school” as

referring to the private school selected specifically by the student—meaning, in that

case, the school that closed. See id. at 1106–07. We then examined the ordinary

meaning of the words “terminate” and “abandon” and ultimately concluded that these

words “require[] the [nonimmigrant] to act, not to be acted upon.” Id. at 1107. This

ordinary meaning signaled Congress’s intent “to penalize only a[] [nonimmigrant]

who acts affirmatively to terminate or to abandon such course of study at such a

school.” Id. And because the school ceased to operate, Lee did not “terminate” or

“abandon” her studies at the school. She merely reacted to the school’s action. Thus,

she did not violate the conditions of her visa. Id.

                                            8
      Awuku-Asare points out that the statutory language at issue in Lee also uses

the active voice, and he argues that Lee permits us to imply a similar fault-based or

action-based requirement here. In response, the government does little to distinguish

Lee, arguing only that Lee is irrelevant because it concerns different facts and a

different statute. Yet Lee does not support Awuku-Asare’s argument for a more

fundamental reason. Specifically, this court in Lee never mentioned—and therefore

did not predicate its analysis on—the statute’s use of the active voice. Rather, Lee

focused more precisely on the ordinary meaning of the words “terminate” and

“abandon,” and, in particular, the relation of those verbs to their subject, the student’s

“course of study at such a school.” Id. at 1107. Lee therefore does not stand for the

proposition that a statute’s use of the active voice, by itself, empowers us to imply an

exception to an otherwise unambiguous statute. As such, our interpretation of

§ 1184(m)(2) in Lee does not alter our conclusion that § 1227(a)(1)(C)(i) does not

require the noncitizen’s failure to maintain his status to be caused by an affirmative

act of the noncitizen or otherwise be the fault of the noncitizen.

      Awuku-Asare further suggests that another statutory provision related to

removals supports his interpretation of § 1227(a)(1)(C)(i). We generally do not

consult extratextual sources unless a statute is ambiguous. See, e.g., McGirt v.

Oklahoma, 140 S. Ct. 2452, 2469 (2020) (“There is no need to consult extratextual

sources when the meaning of a statute’s terms is clear. Nor may extratextual sources

overcome those terms. The only role such materials can properly play is to help

‘clear up . . . not create’ ambiguity about a statute’s original meaning.” (quoting

                                            9
Milner v. Dep’t of Navy, 562 U.S. 562, 574 (2011))). But even if we were to consider

this statute, it cuts against Awuku-Asare’s argument.

      Awuku-Asare relies on the section concerning in absentia removals, which

provides that such removals are not proper where the noncitizen was in custody at the

time of his or her removal hearing and the “failure to appear was through no fault of”

the noncitizen. 8 U.S.C. § 1229a(b)(5)(C)(ii). Awuku-Asare asserts that this

provision is a specific example of a broader statutory purpose to consider

circumstances outside the noncitizen’s control. Therefore, he reasons, we should

interpret § 1227(a)(1)(C)(i) to mean that student visa holders are not removable

unless they take some affirmative action to violate their status.

      But as the government points out, the in absentia provision does not support

Awuku-Asare’s interpretation because, unlike § 1227(a)(1)(C)(i), it contains an

explicit exception for circumstances outside a noncitizen’s control. This distinction is

critical. That Congress created an explicit exception in the in absentia provision

strongly suggests that it could have created an exception to § 1227(a)(1)(C)(i) but

chose not to.4 See Touche Ross & Co. v. Redington, 442 U.S. 560, 571–72 (1979)


      4
         As the BIA explained in In re Evra, “[t]he clear purpose of the [statutory
exception for in absentia removals] is to prevent individuals in such custody from
being ordered removed in absentia when they are unable to attend their hearing as a
result of incarceration,” regardless of whether the noncitizen is guilty of the crime
precipitating incarceration. 25 I. & N. Dec. 79, 80–81 (B.I.A. 2009). Under this
reading, the language of the in absentia provision suggests both that Congress knew
how to create an explicit exception based on circumstances outside of the
noncitizen’s control and that the circumstance it was concerned about in this context
was a noncitizen’s inability to attend a hearing due to being in custody, rather than
his or her responsibility for being in custody.
                                           10
(concluding that Congress did not intend to create private right of action with one

section of statute in part because Congress explicitly created private right of action

with surrounding sections); Copeland ex rel. Copeland v. Toyota Motor Sales U.S.A.,

Inc., 136 F.3d 1249, 1257 (10th Cir. 1998) (“[W]e are reluctant to impose additional,

implied limitations . . . based on general equitable principles unexpressed in the

statute.”). Overall, because the in absentia provision contains language implementing

the same type of exception Awuku-Asare asks us to create, it cuts against his

interpretation of § 1227(a)(1)(C)(i).5

      In summary, § 1227(a)(1)(C)(i) unambiguously provides that a student visa

holder who fails to comply with the conditions of his or her visa—one of which is to

pursue a full course of study—is removable.6 The statute contains no requirement




      5
          Awuku-Asare also cites to a portion of the reinstatement regulation providing
that a nonimmigrant student who fails to maintain the conditions of his or her status
is eligible for reinstatement if “[t]he violation of status resulted from circumstances
beyond the student’s control.” § 214.2(f)(16)(i)(F)(1). Again, even if we could
consider regulatory language after finding a statute unambiguous, this regulation
does not support Awuku-Asare’s position for the same reason that the in absentia
statute does not—it contains explicit language providing the kind of exception that
Awuku-Asare seeks to graft onto the plain language of § 1227(a)(1)(C)(i).
        6
          Because we find the statute unambiguous, we do not reach Awuku-Asare’s
argument that his proposed interpretation of § 1227(c)(1)(A)(i) provides a more
robust safeguard for the constitutional interests of F-1 students. See Jennings v.
Rodriguez, 138 S. Ct. 830, 836 (2018) (explaining that “when statutory language is
susceptible of multiple interpretations, a court may shun an interpretation that raises
serious constitutional doubts and instead may adopt an alternative that avoids those
problems” (emphasis added)); United States v. Oakland Cannabis Buyers’ Coop., 532
U.S. 483, 494 (2001) (“[T]he canon of constitutional avoidance has no application in
the absence of statutory ambiguity.”).
                                           11
that such failure be the fault of the visa holder or the result of some affirmative action

taken by the visa holder.7

II. Substantial Evidence

      Last, Awuku-Asare argues that his removal order is not supported by

substantial evidence because neither the IJ nor the BIA considered whether he was at

fault for his violation. See Niang, 422 F.3d at 1196 (explaining that BIA decisions

must be supported by “reasonable, substantial[,] and probative evidence” (quoting

Elzour v. Ashcroft, 378 F.3d 1143, 1150 (10th Cir. 2004))). This argument is an

extension of his statutory-interpretation theory. It is undisputed that Awuku-Asare

did not maintain a full course of study during his 13-month incarceration and that, as

a result, he was not compliant with the conditions of his status. But Awuku-Asare

argues that if this court accepts his fault-based interpretation, then it must conclude

that there is no substantial evidence demonstrating that he is at fault for his violation.

Thus, Awuku-Asare’s substantial-evidence argument rises and falls with his

statutory-interpretation argument. Because we reject Awuku-Asare’s fault-based

statutory interpretation, we likewise reject his substantial-evidence argument.




      7
         The government alternatively argues that the factual record supports Awuku-
Asare’s removability regardless of his proposed statutory interpretation. But at oral
argument, counsel for the government acknowledged that the statutory-interpretation
issue is dispositive. Because our resolution of Awuku-Asare’s interpretive arguments
resolves this appeal, we limit our analysis accordingly.
                                            12
                                     Conclusion

      We conclude that the plain meaning of § 1227(a)(1)(C)(i) does not require the

failure to maintain nonimmigrant status to be the fault of the nonimmigrant or the

result of some affirmative action taken by the nonimmigrant. We therefore deny

Awuku-Asare’s petition and affirm the BIA. Further, we grant Awuku-Asare’s

motion to proceed in forma pauperis, and we deny his motion for leave to file a

supplemental appendix as moot.




                                         13